At 
the outset, I would like to congratulate you, Sir, on 
your election to the post of President of the General 
Assembly and wish the work of the sixty-third session 
every success under your guidance. I should like to 
express deep gratitude to Srgjan Kerim for successfully 
steering the work of the Assembly’s previous session. 
 Today, the role of the United Nations as the 
universal international forum that can make an 
important contribution to strengthening international 
peace and security is seen as increasingly important. 
The high-level plenary meeting on Africa’s 
development needs and the high-level event on the 
Millennium Development Goals (MDGs) gave us every 
reason to believe that joint efforts can generate 
appropriate measures for existing crises and this 
session of the General Assembly will serve as an 
additional contribution towards achieving the MDGs. 
 In today’s conditions, when there are rapid 
changes worldwide, enhancing the role of the United 
Nations and the effectiveness of its work is 
increasingly important. Further strengthening the 
authority and potential of the Organization in the 
present situation requires that we pursue reform of the 
entire United Nations system, so that it can, above all, 
act as the guarantor of international peace and security 
and also effectively and flexibly respond to existing 
problems. 
 For us, the most important issue is strengthening 
the Security Council in the cause of preserving 
international law and order and tranquillity. In 
advocating expansion of Council membership and, the 
enhancement of its working methods, the Kyrgyz 
Republic believes that Council reform must be based 
on the principles of universality, effectiveness and 
equitable geographic representation.  
 For its part, the Kyrgyz Republic will continue to 
contribute as much as it can to maintaining peace and 
security. In that regard, we would like to reaffirm that 
for the first time our country has put forth its 
candidacy for a non-permanent seat on the Security 
Council for the term 2012 and 2013. Realizing the true 
breadth of responsibilities of members in that key body 
of the United Nations, the Kyrgyz Republic will do its 
utmost to address global problems. 
 The rapid changes taking place in the world have 
not bypassed the Kyrgyz Republic. Such challenges as 
climate change and the food and energy crises have 
highlighted the extreme importance of collective 
efforts, both regional and global. Such circumstances 
clearly heighten the role of the United Nations and 
other, regional organizations in consolidating efforts to 
work out effective mechanisms for preventing and 
responding to challenges and threats. 
 As is known, the water resources of Central Asia 
come from the high alpine glaciers and snowfields in 
Kyrgyzstan. However, at the beginning of this year we 
were already encountering the consequences of 
warming and of a period of water scarcity, which 
negatively impacted the delivery of electricity to both 
domestic and external markets. The environmental 
situation is also aggravated by the fact that in our 
country earthquakes, landslides and flooding have 
recurred in recent years and in such conditions the fact 
that our country has a considerable number of storage 
sites for radioactive waste poses a serious threat not 
only to national, but also to regional security.  
 As international experience demonstrates, peace 
and security cannot be maintained without establishing 
the elementary conditions that are necessary for a 
decent existence. In order to achieve security and 
development goals simultaneously, the international 
community must pursue a more balanced policy. 
Particular attention should consistently be given to 
issues of law and order in society. 
 From this rostrum, I would like to thank all 
United Nations Member countries for their unanimous 
support for the initiative of the President of the Kyrgyz 
Republic, Kurmanbek Bakiev, on declaring 20 February 
as World Day of Social Justice. The pursuit of policies 
of social justice is aimed at sustainable development of 
the human potential and at enhancing the interaction of 
States in order to eradicate poverty, achieve gender 
balance and to address migration issues. 
 We are grateful to Member States for their 
support at the previous Assembly session for resolution 
62/196, on sustainable mountain development, under 
which Bishkek will hold the second Global Mountain 
Summit in October 2009 to assess the activities of the 
international community with respect to sustainable 
mountain development. I take this opportunity to 
reiterate our invitation to interested countries to take 
part in that international forum, and also to express the 
  
 
08-53135 32 
 
hope that Members will provide active support to that 
initiative of the international community.  
 I would like to touch upon several issues that are 
at the centre of attention for the delegation of the 
Kyrgyz Republic. Most unfortunately, there are still 
radioactive waste storage sites in the Kyrgyz Republic. 
Properly maintaining them and preventing a regional 
environmental disaster stand high on the agenda. We 
are grateful to the United Nations Development 
Programme, which has seriously paid attention to the 
need to solve that problem. I am confident that at the 
international forum on resolving issues of the storage 
of uranium tailings, to be held in Bishkek this autumn, 
the international community, under the United Nations 
coordinating role, will take effective measures, 
including financial and technical assistance, aimed at 
ensuring their security. 
 We would also like to express firm support for 
the establishment of a nuclear-weapon-free zone in 
Central Asia, since that would contribute to 
strengthening global and regional security. In that 
regard, we hope to receive the broad support of the 
international community for the related draft resolution 
at this Assembly session. 
 In conclusion, I would like to note that the 
international community is going through a complex 
period. Member States must reaffirm their readiness to 
seek practical solutions to the most pressing problems 
of our time. The international community rightfully 
expects that we all will work out effective measures to 
strengthen the United Nations in order to find ways to 
resolve the challenges of the new millennium. 
Therefore, we need to do our utmost, so that the 
current session of the General Assembly will be 
remembered as a session of reform. 